DETAILED ACTION

This Notice of Allowance is in reply to the request for continued examination filed on 07/11/2022.
Claims 12-13 have been previously cancelled by amendments on 01/31/2022.
Claims 1-2, 5, 7, 9, 11, 14-19 have been amended.
Claims 1-11 and 14-20 are pending.
Claims 1-11 and 14-20 are Allowable.
The Examiner rescinds the 101 and the 103 rejections in view of applicant’s amendments. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 July 2022 has been entered.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regard to the arguments on the 101 rejections filed on 07/11/2022, the remarks have been considered and, in view of the amendments, the Examiner found the arguments persuasive. Specifically, the Applicant asserted  in the second paragraph of pg. 16, “the present claims include a combination of limitations that operate in a non-conventional and non-generic way . . . generating a composite machine readable code by combining the one or more machine readable codes . . . (b) transmitting instructions to the second transaction terminal to complete the combined transaction . . . Accordingly, like claims 2 and 3 of Example 35, the present claims include a combination of limitations that operate in a non-conventional and non-generic way.” The Examiner agreed that there was no abstract idea involved, but rather, the claims recited a unique practical application. Therefore, the Examiner rescinded the 101 rejections.
With regard to the 103 rejections filed on 07/05/2022, the following references generally teach the amended claims:
Zhou et al. (US 2018/0158036 A1) discloses the following limitations: generate one or more machine readable codes for the one or more scheduled transactions, each machine readable code of the one or more machine readable codes being associated with a scheduled transaction of the one or more scheduled transactions.
 generating, by the server system, a composite machine readable code based on the one or more machine readable codes and at least one authentication attribute of an assignee; causing the first transaction terminal to print the composite machine readable code, wherein the first transaction terminal is incapable of dispensing money for the one or more scheduled transactions; 
Kragh (US 10,255, 419 B1) discloses and facilitating the combined transaction based at least on authentication of the composite machine readable code, wherein the combined transaction is associated with the one or more scheduled transactions.
Baber et al. (US 2018/0096323 A1)  discloses receiving, by a server system, a first transaction request for performing a combined transaction for one or more scheduled transactions at a first transaction terminal, wherein the first transaction terminal is configured to: causing the first transaction terminal to print the composite machine readable code, wherein the first transaction terminal is incapable of dispensing money for the one or more scheduled transaction;
 receiving a second transaction request for performing the combined transaction via a second transaction terminal, wherein the second transaction terminal scans the printed composite machine readable code to generate the second transaction request, and wherein the second transaction terminal is an automated teller machine (ATM) configured to dispense money for the one or more scheduled transactions, the second transaction request comprising the composite machine readable code;
NAIK et al. (US 2018/0165663 A1) discloses receiving, by a server system, a first transaction request for performing a combined transaction for one or more scheduled transactions at a first transaction terminal, wherein the first transaction terminal is configured to;
receiving a second transaction request for performing the combined transaction via a second transaction terminal, wherein the second transaction terminal scans the printed composite machine readable code to generate the second transaction request, and wherein the second transaction terminal is an automated teller machine (ATM) configured to dispense money for the one or more scheduled transactions, the second transaction request comprising the composite machine readable.
However, in the instant application, none of the prior art of record either individually or in combination teaches or suggests claim 1, 14, and 18. These references cited above, in combination, failed to establish a Prima Facie case of obviousness. Specifically, in pg. 21, second paragraph, of the Remarks, the Applicant asserted in the last paragraph “[n]otably, Barber does not describe or suggest (I) receiving a second transaction request . . . receives authentication data of the second user to (a) authenticate the second user . . . (b) generate the second transaction request in response to authenticating the user . . ., wherein the second user transaction terminal . . . and (II) transmitting instructions to the second transaction terminal to complete the combined transaction . . . .”. Therefore, the Applicant’s arguments are persuasive, and claims 1-11 and 14-20 are deemed to be allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they are listed on the enclosed PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOAN DUC BUI/Examiner, Art Unit 3695

/KITO R ROBINSON/Primary Examiner, Art Unit 3619